F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  JAN 13 1998
                                      TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                     Clerk

 BERNARD HORNE,

          Plaintiff - Appellant,
 v.
                                                             No. 97-1234
                                                         (D.C. No. 92-K-1470)
 ROY ROMER, Governor of the State of
                                                         (District of Colorado)
 Colorado,

          Defendant - Appellee.




                                   ORDER AND JUDGMENT*


Before PORFILIO, KELLY, and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

      This is an appeal from the dismissal of the remaining claim in a pro se civil rights

complaint. Although Mr. Horne raises issues on matters other than the order of dismissal

      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
dated May 20, 1997, our appellate jurisdiction is circumscribed to the contents of the

notice of appeal. Fed. R. App. P. 3(c) (the notice of appeal must designate the order

appealed from). Inasmuch as the notice filed by Mr. Horne designates the order of

May 20 as the order appealed from, we have no jurisdiction over matters beyond that

order.

         The district court’s order is predicated upon a finding that the only issue remaining

in Mr. Horne’s complaint after previous rulings of the court was a request for injunctive

relief from conditions in an institution to which Mr. Horne was no longer confined. The

court properly reasoned that request was moot. Preiser v. Newkirk, 422 U.S. 395, 401

(1975). The dismissal was not erroneous because no justiciable controversy remained to

be litigated.

         AFFIRMED.



                                            ENTERED FOR THE COURT



                                            John C. Porfilio
                                            Circuit Judge




                                              -2-